DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following:  
The abstract of the disclosure is objected to because “to” should be added after “effective” in the last sentence.  See MPEP § 608.01(b).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf et al. (U.S. 5,370,534), hereinafter “Wolf”.

    PNG
    media_image1.png
    207
    785
    media_image1.png
    Greyscale

Wolf teaches an apparatus including a dental water supply filter1 comprising a hollow body 21, a pair of fittings 37, 38 in releasable external engagement with respective ends of the body, each fitting includes threads 42 at one end for engagement with the body and barbs at the other end for engagement with a flexible hose.  Discs 24, 26 are rigid enough to retain iodinated resin therebetween [as in claim 18].   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1, 6-7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hammarback (U.S. 9,750,834) in view of Herbison (U.S. 4,741,697). 

    PNG
    media_image2.png
    209
    600
    media_image2.png
    Greyscale

Hammarback teaches a dental instrument water supply filter (343) including a cylindrical body 352, a pair of end caps (358, 369) at opposite ends in fixed threaded engagement; a pair of rigid permeable discs (367, 377) rigid enough to retain iodinated resin therebetween, wherein each end cap includes a fitting (373, 364) for attached to a flexible tube.  

Hammarback doesn’t specify that his fittings are releasably engaged to the end caps.  But such is taught by Herbison.

    PNG
    media_image3.png
    272
    453
    media_image3.png
    Greyscale



As for claims 6 and 7, Hammarback teaches his end caps to include the claimed plug portion and flange abutting the axial end of the cylindrical body and the end cap opening extending therethrough.  

As for claims 11-13, Hammarback teaches a water bottle 11and the filter extending vertically therein, wherein the other filter is disengaged and above the bottom of the bottle.    

As for claim 15, the water line tube is severed at a cut and the fittings engaged on respective sides of the cut is a product-by-process limitation.  Applicant is reminded that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  However, the resulting product would be the same as the produced . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hammarback as modified above and in further view of Ikeyama et al. (U.S. 2005/0194317 A1), hereinafter “Ikeyama”.  The modified Hammarback doesn’t specify an RFID tag but such is taught by Ikeyama.  Ikeyama teaches an RFID tag in operative connection with the filter body [0007] and operable to output filter identifying data [0039].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the RFID tag of Ikeyama in the invention of the modified Hammarback, since Ikeyama teaches the benefit of monitoring performance of the filter and determining when to replace the filter [0039-0040].    

Claims 2, 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hammarback as modified above in the rejection of claim 1, and in further view of Gray (U.S. 2,199,258).  Gray teaches a fitting for a flexible water line including threads for engaging an end cap [as in claims 2 and 8].  Gray also teaches an end cap 3 including a hemispherical recessed portion having lands ribs 11 in surrounding relationship of the recess [as in claims 4-5].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the fitting of the modified Hammarback to include the threads of Gray since Gray teaches the benefit of another type of removable connection to an end cap.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the end cap recessed portion and lands of Gray in the end cap the modified Hammarback, since Gray teaches the benefit of support a screen disk . 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hammarback as modified by Herbison and Gray above in the rejection of claim 8, and in further view of Bottum (U.S. 2,595,445).  Bottum teaches an annular seal 25 for sealing between a radially enlarged portion with wrench flat and the end cap.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the seal 25 of Bottum in the invention of the modified Hammarbeck to maintain a leak proof connection.  


Allowable Subject Matter
Claims 3, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Naming the filter a “dental instrument water supply filter” is not considered to further modify the apparatus beyond the elements listed in the body of the claim.